


109 HR 5507 IH: Securing the Homeland Through Agency

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5507
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To establish procedures for the issuance by the
		  Commissioner of Social Security of no match letters to
		  employers, and for the notification of the Secretary of Homeland Security
		  regarding such letters.
	
	
		1.Short titleThis Act may be cited as the
			 Securing the Homeland Through Agency
			 Reporting Enhancement Act.
		2.Letters to employers
			 by the Commissioner of Social Security for purposes of resolving discrepancies
			 in wage records and notification of the Secretary of Homeland Security
			 regarding such letters
			(a)In
			 generalSection 205(c)(2) of the Social Security Act (42 U.S.C.
			 405(c)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(I)(i)In any case in which the
				Commissioner determines that the social security account number in the wage
				records provided to the Social Security Administration by an employer with
				respect to an employee do not match relevant records otherwise maintained by
				the Social Security Administration, the Commissioner shall promptly send to the
				employer a written notice—
							(I)informing the employer of the
				discrepancies,
							(II)requesting such information as may be
				in the possession of the employer as would assist the Commissioner in resolving
				the discrepancies, and
							(III)informing the employer that a copy
				of such notice is being provided to the Secretary of Homeland Security to
				assist such Secretary in the enforcement of applicable Federal immigration laws
				relating to employment of individuals who are not authorized to work in the
				United States.
							(ii)In any case in which the
				Commissioner sends a notice described in clause (i) with respect to an employee
				of an employer, the Commissioner shall simultaneously transmit a copy of such
				notice to the Secretary of Homeland Security, including a listing of the name,
				addresse, and social security account number of such employee, according to the
				wage records described in clause (i), and any nonmatching information with
				respect to the name, addresse, or social security account number of such
				employee in the relevant records otherwise maintained by the Social Security
				Administration.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to determinations by the Commissioner of Social Security (that relevant
			 records maintained by the Commissioner do not match social security account
			 numbers provided to the Commissioner by employers) made on or after the date of
			 the enactment of this Act.
			
